COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-050-CV


ANGELA SCOTT                                                       APPELLANT

                                              V.

BLACKMON-MOORING STEAMATIC                                           APPELLEE
OF TEXAS, INC.

                                          ------------

           FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      On February 11, 2008, we notified Appellant that we were concerned

this court may not have jurisdiction over this appeal because it appeared that

her notice of appeal was not timely filed.2 We stated that the appeal might be

dismissed for want of jurisdiction unless Appellant or any party desiring to

      1
          … See T EX. R. A PP. P. 47.4.
      2
        … Also on February 11, 2008, we notified Appellant Angela Scott that
her notice of appeal was defective because it did not contain a complete list of
all parties and because there was not proof of service on all parties.
continue the appeal filed with the court a response showing grounds for

continuing the appeal. See T EX. R. A PP. P. 42.3(a), 44.3. We have received no

response to our jurisdiction letter, and neither the trial court nor this court has

received an amended notice of appeal.

      The trial court’s final judgment that Appellant take nothing from Appellee

Blackmon-Mooring Steamatic of Texas, Inc. was signed on October 26, 2007.

Appellant then filed a motion for new trial on November 26, 2007, which

extended the appellate deadline for filing a notice of appeal until January 24,

2008. See T EX. R. A PP. P. 26.1(a). However, Appellant did not file her notice

of appeal until February 8, 2008.

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See T EX. R. A PP. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997); Chilkewitz v. Winter, 25 S.W.3d 382, 383-84 (Tex. App.—Fort Worth

2000, no pet.).

      Accordingly, we dismiss the appeal for want of jurisdiction. See T EX. R.

A PP. P. 42.3(a), 43.2(f).

                                                   PER CURIAM

PANEL D:    WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: April 17, 2008



                                        2